Name: 93/442/EEC: Commission Decision of 30 June 1993 on the establishment of a supplement to the addendum to the Community support framework for Community structural assistance in the five new LÃ ¤nder and east Berlin in the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  Europe
 Date Published: 1993-08-17

 Avis juridique important|31993D044293/442/EEC: Commission Decision of 30 June 1993 on the establishment of a supplement to the addendum to the Community support framework for Community structural assistance in the five new LÃ ¤nder and east Berlin in the Federal Republic of Germany (Only the German text is authentic) Official Journal L 205 , 17/08/1993 P. 0026 - 0027COMMISSION DECISION of 30 June 1993 on the establishment of a supplement to the addendum to the Community support framework for Community structural assistance in the five new Laender and east Berlin in the Federal Republic of Germany (Only the German text is authentic)(93/442/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3575/90 of 4 December 1990 concerning the activities of the Structural Funds in the territory of the former German Democratic Republic (1), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (2), as amended by Regulation (EEC) No 3577/90 (3), and in particular Article 7 (2) thereof, Whereas the Commission has approved by Decision 91/241/EEC (4) the Community support framework for Community structural assistance in the five new Laender and east Berlin in the Federal Republic of Germany; Whereas the Commission has approved by Decision 92/476/EEC (5) the addendum to the Community support framework for Community structural assistance in the five new Laender and east Berlin in the Federal Republic of Germany; Whereas the German Government submitted to the Commission between 10 June and 27 August 1992 six sectoral plans on the modernization of the conditions under which agricultural and forestry products are processed and marketed in accordance with Article 2 of Regulation (EEC) No 866/90; Whereas the plans submitted by Germany include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, in implementing the plan; Whereas the Monitoring Committee, established pursuant to Council Regulations (EEC) No 866/90 and (EEC) No 867/90 (6), adopted amendments to the Community support framework's financing plan on 15 September and 27 November 1992; Whereas the Monitoring Committee's decisions require that the financial arrangements envisaged for budgetary assistance from the Community be revised; Whereas in accordance with Article 19a of Regulation (EEC) No 866/90 the Commission could, until 31 December 1991, decide to grant assistance for operational programmes providing for investements in the territory of the former German Democratic Republic in accordance with the criteria referred to in Article 8 of that Regulation without prior establishment for that territory of sectoral plans and Community support frameworks as referred to in Articles 2 to 7; Whereas this supplement to the addendum to the Community support framework has been established in agreement with Germany through the partnership defined in Article 4 of Council Regulation (EEC) No 2052/88 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (7); Whereas all measures which constitute the addendum are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (8); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (9), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contibution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The supplement to the addendum to the Community support framework for Community structural assistance in the five new Laender and east Berlin in the Federal Republic of Germany covering the period 1 January 1991 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this supplement to the Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The supplement to the addendum to the Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. meat; 2. processing of carcase by-products and disposal of waste from slaughterhouses; 3. milk and milk products; 4. poultry; 5. cereals; 6. fruit and vegetables (processing and marketing); 7. flowers and ornamental plants; 8. potatoes; (b) an indicative financing plan specifying, at constant 1991 prices indexed to 1993, the total cost of the priorities adopted for joint action by the Community and Germany, being ECU 2 060 994 486 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in ecus) /* Tables: see OJ */ The resultant national financing requirement, ECU 579 670 550 for the public sector and ECU 1 172 529 912 for the private sector, may be partially covered by Community loans from the European Investment Bank and other loan instruments. Article 3 This declaration of intent is addressed to the Federal Republic of Germany. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 353, 17. 12. 1990, p. 19. (2) OJ No L 91, 6. 4. 1990, p. 1. (3) OJ No L 353, 17. 12. 1990, p. 23. (4) OJ No L 114, 7. 5. 1991, p. 30. (5) OJ No L 281, 25. 9. 1992, p. 57. (6) OJ No L 91, 6. 4. 1990, p. 7. (7) OJ No L 185, 15. 7. 1988, p. 9. (8) OJ No L 163, 29. 6. 1990, p. 71. (9) OJ No L 374, 31. 12. 1988, p. 1.